DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to arguments filed 3/12/2021:
Referring to the arguments of the 35 U.S.C. 103 rejections (arguments: page 8 lines 1-18):  Refer to the updated rejections below in view of the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 13-19, 21, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0328193 to Horn et al in view of U.S. Publication No. 2014/0133298 to Han et al in view of U.S. Publication No. 2014/0079022 to Wang et al, and in further view of U.S. Publication No. 20080117811 to Seo et al.
Referring to claim 1, Horn et al disclose in Figures 5,6,11 a communication device (UE 502/602) for use in a cellular communication network comprising an eNB (eNB 504/604) station and for use with a separate WLAN access point (AP 506/606), the communication device comprising a controller (processor 1150) and a transceiver (1154) wherein the controller is configured to control the transceiver (processor 1150 performs UE 502/602 functions, including controlling transceiver 1154) to:
…

Perform (between step 3 and step 4) a traffic steering procedure between the eNB and the separate WLAN access point in accordance with the steering command...  UE 502/602 then performs traffic steering to/from target WLAN with AP 604/606.  Refer to Sections 0058-0103, 0113-0117, 0133.
Horn et al do not disclose provide, to the eNB, an indication of whether the communication device is enabled to support traffic steering between the eNB and the separate WLAN access point.
Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process, UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled to support traffic steering between the eNB and the separate WLAN access point”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  Refer to Sections 0023-0072.  “Offload” of Han et al reads on the claimed “traffic steering” since UE is handed over from eNB to WLAN/WiFi AP and traffic is  provide, to the eNB, an indication of whether the communication device is enabled to support traffic steering between the eNB and the separate WLAN access point.  One would have been motivated to do so so that eNB knows whether or not to initiate traffic steering between the UE and other types of networks.
Horn et al also do not disclose …and wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device, the communication device sets an indication for indicating to the eNB a related WLAN failure cause, wherein the indication indicates a WLAN connection status and the WLAN failure cause for the WLAN connection failure.
Wang et al disclose in Figures 1A, 1B, 10-12 that a WTRU can handover traffic between a eNB and a WiFi AP.  In steps 1108, 1208: WTRU sends to eNB a measurement report on a plurality of target WiFi APs.  Steps 1122, 1210: eNB selects a target WiFi AP based on the measurement report, then eNB sends a Start WiFi Connection command to WTRU so that WTRU can handover from eNB to the target WiFi AP, and then WTRU performs a handover from eNB to the target WiFi AP.  If the attempt of WTRU to connect to the target WiFi AP fails, WTRU sends a failure report (Sections 0154-0158) to eNB, wherein the failure report indicates the identification of the target WiFi AP that WTRU fails to connect to and the cause of the failure.  The cause of the failure of the handover can be if the Wi-Fi connection quality is below a threshold and can be triggered when measured packet error rate and/or packet latency exceeds a given threshold (claimed “wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device”; since the measured packet error rate and/or packet latency exceeding a given threshold can be caused by an internal problem of the WTRU; refer to Seo et al rejection).  Refer to Sections 0028-0048, 0128-0160.  Seo et al disclose in Figure 1 and Sections 0013, 0039-0050 wherein a receiving device comprises a receiving buffer and when there is congestion in the receiving buffer, the packet error rate is high (claimed “wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device”; since the measured packet error rate exceeding a given threshold can be caused by an internal problem of the WTRU, which is that the buffers of the WTRU are congested).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …and wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device, the communication device sets an indication for indicating to the eNB a related WLAN failure cause, wherein the indication indicates a WLAN connection status and the WLAN failure cause for the WLAN connection failure.  One would have been motivated to do so so that eNB knows the status of the WLAN connection and cause of the WLAN failure, in order to hand WTRU back to eNB or another WiFi AP to continue communication. 
Referring to claim 3, Horn et al do not disclose wherein the user preference information represents a user preference indicating whether a user is willing to allow use of the separate WLAN access point and wherein the indication of whether the communication device is enabled comprises an indication of the user preference.  
Wang et al disclose in Figures 1A, 1B, 10-12 that a WTRU can handover traffic between a eNB and a WiFi AP.  A user can connect to a WiFi AP based on user input, determine the WiFi network the user wants to associate with, initiate or termite manual selection of WiFi, connect or disconnect from a WiFi AP by user manual control, re-associate with a different WiFi AP by user manual control, change user preference information represents a user preference indicating whether a user is willing to allow use of the WLAN access point”; since these user options indicate that the user is willing to use a WiFi AP); Sections 0070, 0075, 0105, 0156, 0162, 0197, 0200.  Refer to Column 1 line 24 to Column 2 line 58.  Han et al also disclose in Figures 1-5 that during an RRC connection setup process, UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled comprises an indication of the user preference”; since WTRU indicates which RATs are supported for offload when WTRU supports offload); Sections 0030, 0032, 0034, 0040.   Refer to Sections 0023-0072.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user preference information represents a user preference indicating whether a user is willing to allow use of the separate WLAN access point and wherein the indication of whether the communication device is enabled comprises an indication of the user preference.  One would have been motivated to do so so that a user can determine whether or not to allow handover to a WLAN AP.
Referring to claim 5, Horn et al do not disclose wherein the user preference information represents an indication of a user preference indicating that use of a particular WLAN is preferred or is not preferred over use of the cellular communication network.  
Wang et al disclose in Figures 1A, 1B, 10-12 that a WTRU can handover traffic between a eNB and a WiFi AP.  A user can connect to a WiFi AP based on user input, determine the WiFi network the user wants to associate with, initiate or termite manual selection of WiFi, connect or disconnect from a WiFi AP by user manual control, re-associate with a different WiFi AP by user manual control, change the settings by user manual control so that an autonomous decision by the eNB to handover traffic to WiFi AP may be disabled or restarted.  So, the user can decide whether or not to initiate handover wherein the user preference information represents an indication of a user preference indicating that use of a particular WLAN is preferred or is not preferred over use of the cellular communication network.  One would have been motivated to do so so that a user can determine when use of WLAN is preferred or not preferred over E-UTRAN.
Referring to claim 6, Horn et al do not disclose wherein the controller is further configured to maintain a list of wireless area networks that the communication device is capable of and/or permitted to use and wherein the indication of whether the communication device is enabled comprises an indication of whether or not the particular wireless local area network is included in the list.
Wang et al disclose in Figures 1A, 1B, 10-12 that a WTRU can handover traffic between a eNB and a WiFi AP.  WTRU may determine and store a whitelist of WiFi APs which is a list of WiFi APs that WTRU may be allowed to access and to attempt a connection (claimed “maintain a list of wireless area networks that the communication device is capable of and/or permitted to use”).  Refer to Sections 0070, 0111-0114, 0117, 0145-0150, 0167-0176.  Wang et al do not specifically disclose the claimed “wherein the indication of whether the communication device is enabled comprises an indication of whether or not the particular wireless local area network is included in the list”.  However, since Wang et al disclose that WTRU only selects a WiFi AP from a whitelist of WiFi APs, Han et al disclose that WTRU indicates whether WTRU is capable of handover between eNB and WiFi AP (refer to the rejection of claim 1), and Horn et al disclose traffic steering between eNB and WLAN AP (refer to the rejection of claim 1), the selected WiFI AP for traffic steering/handover must be from the whitelist of WiFi APs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the controller is further configured to maintain a list of wireless area networks that the communication device is capable of and/or permitted to use and wherein the indication of whether the communication device is enabled comprises an indication of whether or not the particular local area network is included in the list.  One would have been motivated to do so so that the UE only uses permitted networks/systems.  
Referring to claim 7, Horn et al do not disclose wherein the controller is further configured to maintain a list of wireless local area networks that the communication device is not capable of and/or not permitted to use and wherein the indication of whether the communication device is enabled comprises an indication of whether or not said particular wireless local area network is included in the list.
Wang et al disclose in Figures 1A, 1B, 10-12 that a WTRU can handover traffic between a eNB and a WiFi AP.  WTRU may determine and store a blacklist of WiFi APs which is a list of WiFi APs that WTRU may not be allowed to access (claimed “maintain a list of wireless local area networks that the communication device is not capable of and/or not permitted to use”).  Refer to Sections 0070, 0111-0114, 0117, 0145-0150, 0167-0176.  Wang et al do not specifically disclose the claimed “wherein the indication of whether the communication device is enabled comprises an indication of whether or not said particular wireless local area network is included in the list”.  However, since Wang et al disclose that WTRU only selects a WiFi AP from a whitelist of WiFi APs, Han et al disclose that WTRU indicates whether or not WTRU is capable of handover between eNB and WiFi AP (refer to the rejection of claim 1), and Horn et al disclose traffic steering between eNB and WLAN AP (refer to the rejection of claim 1), the selected WiFI AP for traffic steering/handover must be from the whitelist of WiFi APs and not from the blacklist of WiFi APs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to maintain a list of wireless local area networks that the communication device is not capable of and/or not permitted to use and wherein the indication of whether the communication device is enabled comprises an indication of whether or not said particular wireless local area network is included in the list.  One would have been motivated to do so so that the UE does not use forbidden networks/systems.  
Referring to claim 13, Horn et al do not disclose the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled prior to a steering procedure being initiated for the communication device.   
Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process, UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB (claimed “steering procedure being initiated for the communication device”).  So, WTRU sends offload capability information to eNB in before eNB sends a WLAN/WiFi offload configuration to WTRU to configure WTRU to use WLAN/WiFi (claimed “provide the indication of whether the communication device is enabled prior to a steering procedure being initiated for the communication device”).  Refer to Sections 0023-0072.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled prior to a steering procedure being initiated for the communication device.   One would have been motivated to do so so that traffic steering is only performed if the UE is enabled to perform traffic steering.
wherein the controller is configured to control the transceiver to provide the indication as part of a procedure for attaching the communication device to the communication system. 
Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process (claimed “procedure for attaching the communication device to the communication system”), UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  The RRC connection setup process reads on the claimed “procedure for attaching the communication device to the communication system” since WTRU and eNB exchange a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. in order for WTRU to attach to eNB.  Refer to Sections 0023-0072.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to control the transceiver to provide the indication as part of a procedure for attaching the communication device to the communication system.  One would have been motivated to do so to inform a network of other networks that the UE supports during attachment to the network so that network can perform traffic steering accordingly.
Referring to claim 15, Horn et al do not disclose wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled to use a second communication path as part of a radio connection establishment procedure between the communication device and the eNB.
radio connection establishment procedure between the communication device and the eNB”), UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled to use a second communication path”, since UE accesses the WLAN/WiFi network using a claimed “second communication path”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  Thereafter, WTRU is handed over from eNB to the WLAN/WiFi AP and WTRU communicates with WLAN/WiFi AP via a claimed “second communication path”. The RRC connection setup process reads on the claimed “part of a radio connection establishment procedure between the communication device and the eNB” since WTRU and eNB exchange a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. in order for WTRU to attach to eNB.  Refer to Sections 0023-0072.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled to use a second communication path as part of a radio connection establishment procedure between the communication device and the E-UTRAN base station.  One would have been motivated to do so so that to inform the base station of other networks that the UE supports during attachment to the network, which involves setting up a connection between the UE and the other networks, so that the network can perform traffic steering accordingly.
wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled to use a second communication path by sending at least one signalling message during an establishment of a connection to the cellular communications network.
Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process (claimed “establishment of a connection to the cellular communications network”), UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled to use a second communication path by sending at least one signalling message”, since UE accesses the WLAN/WiFi network using a claimed “second communication path”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  Thereafter, WTRU is handed over from eNB to the WLAN/WiFi AP and WTRU communicates with WLAN/WiFi AP via a claimed “second communication path”. The RRC connection setup process reads on the claimed “establishment of a connection to the cellular communications network” since WTRU and eNB exchange a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. in order for WTRU to attach to eNB.  Refer to Sections 0023-0072.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled to use a second communication path by sending at least one signalling message during an establishment a connection to the cellular communications network.  One would have been motivated to do so to inform the base station of other 
Referring to claim 17, Horn et al do not disclose wherein the at least one signalling message sent during the establishment of the connection comprises at least one RRC signalling message. 
Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process, UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  The RRC connection setup process includes WTRU and eNB exchanging a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. (claimed “at least one RRC signalling message”) in order for WTRU to attach to eNB.  Refer to Sections 0023-0072.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one signalling message sent during the establishment of the connection comprises at least one RRC signalling message.  One would have been motivated to do so since a RRC signalling message such as RRC setup request is used by UE to establish a path with BS.
Referring to claim 18, Horn et al do not disclose wherein the controller is configured to control the transceiver to provide the indication of whether or not the communication device is enabled to use a second communication path in response to signalling associated with initiation of a steering procedure for the communication device.  

indication of whether or not the communication device is enabled to use a second communication path”, since UE accesses the WLAN/WiFi network using a claimed “second communication path”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  Thereafter, WTRU is handed over from eNB to the WLAN/WiFi AP and WTRU communicates with WLAN/WiFi AP via a claimed “second communication path”.  The RRC connection setup process includes WTRU and eNB exchanging a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. in order for WTRU to attach to eNB.  Refer to Sections 0023-0072.  Horn et al also disclose in Figures 5,6 and Sections 0058-0103: step 1: eNB 504/604 configures the UE 502/602 measurement procedures including the identity of the target WLAN with AP 604/606 to be measured; step 2: UE 502/602 is triggered to send a measurement report to eNB 504/604; and step 3:  eNB 504/604 sends a RRC Connection Reconfiguration message to UE 502/602 to perform traffic steering.  By applying Wang et al to Horn et al: Horn et al disclose that eNB 504/604 sends measurement control to configure measurements to UE 502/602 when UE 502/602 enters a WLAN (claimed “signalling associated with initiation of a steering procedure for the communication device”), and in response to WTRU entering the network of eNB, Wang et al disclose that WTRU performs an attach procedure to the eNB and sends to the eNB an indication of whether or not UE supports handover to WiFi AP (claimed “provide the indication of whether or not the communication device is enabled to use the second communication path in response to signalling associated with initiation of a steering procedure for the communication device”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled as part of a steering procedure comprising the steering command from the base.  One would have been motivated to do so since the base station must know whether or not the UE is enabled for traffic steering before performing traffic steering.
Referring to claim 19, Horn et al disclose is Figures 5,6,11 wherein the signalling associated with initiation of a steering procedure comprises configuration information for configuring signal measurements for signals from the access point.  Step 1: eNB 504/604 configures the UE 502/602 measurement procedures including the identity of the target WLAN with AP 604/606 to be measured.  Step 2: UE 502/602 is triggered to send a measurement report to eNB 504/604.  Step 3:  eNB 504/604 sends a RRC Connection Reconfiguration message to UE 502/602 to perform traffic steering.  If the target WLAN with AP 604/606 is better than a threshold, eNB 504/604 triggers traffic steering to target WLAN with AP 604/606; if the target WLAN with AP 604/606 is worse than a threshold, eNB 504/604 triggers traffic steering from target WLAN with AP 604/606.  So, eNB 504/604 configures UE 502/602 to measure signals from target WLAN with AP 604/606 to determine whether to steer traffic to or from target WLAN with AP 604/606.  Refer to Sections 0058-0103, 0113-0117, 0133.
Referring to claim 21, Horn et al do not disclose wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled by sending at least one signalling message in response to the communication device receiving the configuration information for configuring signal measurements.  


signalling message”) to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled by sending at least one signalling message”, since UE accesses the WLAN/WiFi network using a claimed “second communication path”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  The RRC connection setup process includes WTRU and eNB exchanging a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. in order for WTRU to attach to eNB.  Refer to Sections 0023-0072.  Horn et al also disclose in Figures 5,6 and Sections 0058-0103: step 1: eNB 504/604 configures the UE 502/602 measurement procedures including the identity of the target WLAN with AP 604/606 to be measured; step 2: UE 502/602 is triggered to send a measurement report to eNB 504/604; and step 3:  eNB 504/604 sends a RRC Connection Reconfiguration message to UE 502/602 to perform traffic steering.  By applying Wang et al to Horn et al: Horn et al disclose that eNB 504/604 sends measurement control to configure measurements to UE 502/602 when UE 502/602 enters a WLAN (claimed “the communication device receiving the configuration information for configuring signal measurements”), and in response to WTRU entering the network of eNB, Wang et al disclose that WTRU performs an attach procedure to eNB and sends to eNB an indication of whether or not UE supports handover to WiFi AP (claimed “provide the indication of whether the communication device is enabled by sending at least one signalling message in response to the communication device receiving the configuration information for configuring signal measurements”).  Therefore, it would have been obvious to one of ordinary skill in the art before the wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled as part of a steering procedure comprising the steering command from the base.  One would have been motivated to do so so the base station can determine whether or not the UE supports traffic steering after sending measurement configuration information and before initiating traffic steering. 
Referring to claim 22, Horn et al do not disclose wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled as part of a steering procedure comprising the steering command from the base station.
Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process, UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE (claimed “part of a steering procedure comprising the steering command from the base station”).  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB. (claimed “part of a steering procedure comprising the steering command from the base station”).  The RRC connection setup process includes WTRU and eNB exchanging a RRC Connection setup Request message, RRC Connection Setup Complete message, etc. in order for WTRU to attach to eNB.  WTRU provides the capability information (claimed “indication of whether the communication device is enabled”) as part of the offload procedure of Figures 1-5.  Refer to Sections 0023-0072.  Horn et al also disclose in Figures 5,6 and Sections 0058-0103 that eNB 504/604 sends a RRC Connection Reconfiguration message to UE 502/602 to perform traffic steering in step 3 (claimed “steering procedure comprising the steering command from the base”).  wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled as part of a steering procedure comprising the steering command from the base station.  One would have been motivated to do so since the base station must know whether or not the UE is enabled for traffic steering before performing traffic steering.
Referring to claim 26, Horn et al disclose in Figures 5,6,11 a method performed by a communication device (UE 502/602) in a cellular communication network comprising an eNB and in a WLAN, having an associated access point, the method comprising: 
… 
Receiving, from the eNB, a steering command for steering between the eNB and the separate WLAN access point.
Performing a traffic steering procedure between the eNB and the separate WLAN access point in accordance with the steering command…
Horn et al do not disclose providing, to the E-UTRAN base station, an indication of whether the communication device is enabled to support traffic steering between the eNB and the separate WLAN access point.
Horn et al also do not disclose …and wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device, the communication device sets an indication for indicating to the eNB a related WLAN failure cause, wherein the indication indicates a WLAN connection status and the WLAN failure cause for the WLAN connection failure.  Refer to the rejection of claim 1.

…
Provide (step 3), to the communication device (UE 502/602), a steering command for steering between the eNB and the separate WLAN access point to cause the communication device to perform a traffic steering procedure between the eNB and the separate WLAN access point in accordance with the steering command...  Step 1: eNB 504/604 configures the UE 502/602 measurement procedures including the identity of the target WLAN with AP 604/606 to be measured.  Step 2: UE 502/602 is triggered to send a measurement report to eNB 504/604.  Step 3:  eNB 504/604 sends a RRC Connection Reconfiguration message to UE 502/602 to perform traffic steering.  If the target WLAN with AP 604/606 is better than a threshold, eNB 504/604 triggers traffic steering to target WLAN with AP 604/606; if the target WLAN with AP 604/606 is worse than a threshold, eNB 504/604 triggers traffic steering from target WLAN with AP 604/606.  UE 502/602 then performs traffic steering to/from target WLAN with AP 604/606.  Refer to Sections 0058-0103, 0113-0117, 0133.
Horn et al do not disclose receive, from a communication device, an indication of whether the communication device is enabled to support traffic steering between the eNB and a separate WLAN access point.
an indication of whether the communication device is enabled to support traffic steering between the eNB and a separate WLAN access point”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  Refer to Sections 0023-0072.  “Offload” of Han et al reads on the claimed “traffic steering” since UE is handed over from eNB to WLAN/WiFi AP and traffic is steered from the connection between eNB and UE to the connection between WLAN/WiFi AP and UE.  Wang et al also disclose in Sections 0086, 0088, 0089, 0094, 0098, 0155, 0178, 0186, 0199 that WTRU can offload traffic from eNB to WiFi AP by performing a handover from eNB to WiFi AP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receive, from a communication device, an indication of whether the communication device is enabled to support traffic steering between the eNB and a separate WLAN access point.  One would have been motivated to do so so that eNB knows whether or not to initiate traffic steering between the UE and other types of networks.
Horn et al also do not disclose …and wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device, the communication device sets an indication for indicating to the eNB a related WLAN failure cause, wherein the indication indicates a WLAN connection status and the WLAN failure cause for the WLAN connection failure.
wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device”; since the measured packet error rate and/or packet latency exceeding a given threshold can be caused by an internal problem of the WTRU; refer to Seo et al rejection).  Refer to Sections 0028-0048, 0128-0160.  Seo et al disclose in Figure 1 and Sections 0013, 0039-0050 wherein a receiving device comprises a receiving buffer and when there is congestion in the receiving buffer, the packet error rate is high (claimed “wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device”; since the measured packet error rate exceeding a given threshold can be caused by an internal problem of the WTRU, which is that the buffers of the WTRU are congested).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …and wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device, the communication device sets an indication for indicating to the eNB a related WLAN failure cause, wherein the indication indicates a WLAN connection status and the WLAN failure cause for the WLAN connection failure.  One would have been motivated to do so so that eNB knows the status of the WLAN connection and cause of the WLAN failure, in order to hand WTRU back to eNB or another WiFi AP to continue communication. 
Referring to claim 28, Horn et al disclose in Figures 5,6,15 a method performed by an eNB (eNB 504/604) in a cellular communication network, the method comprising:
…
Providing, to the communication device (UE 502/602), a steering command for steering between the eNB and the separate WLAN access point to cause the communication device to perform a traffic steering procedure between the eNB and the separate WLAN access point in accordance with the steering command.
Horn et al do not disclose receiving, from a communication device, an indication of whether the communication device is enabled to support traffic steering between the eNB and a separate WLAN access point.
Horn et al also do not disclose …and wherein when an attempt to connect to the WLAN fails, due to an internal problem of the communication device, the communication device sets an indication for indicating to the eNB a related WLAN failure cause, wherein the indication indicates a WLAN connection status and the WLAN failure cause for the WLAN connection failure.  Refer to the rejection of claim 27.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0328193 to Horn et al in view of U.S. Publication No. 2014/0133298 to Han et al in view of U.S. Publication No. 20080117811 to Seo et al, and in further view of U.S. Publication No. 2012/0196644 to Scherzer et al. 
Horn et al do not disclose wherein the indication of whether the communication device is enabled comprises information identifying at least one of: bands/frequencies supported by the communication device; a capability of the communication device for communicating simultaneously via the eNB and the separate WLAN access point; a capability of the communication device for IFOM; and a capability of the communication device for MAPCON.
Scherzer et al disclose in Sections 0016, 0038, 0049 that if UE is capable of IFOM or MAPCON, UE can route traffic simultaneously over multiple radio access interfaces, which can include the claimed “the eNB and the separate WLAN access point”.  If UE is not capable of IFOM or MAPCON, UE selects the most preferred radio access network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication of whether the communication device is enabled comprises information identifying at least one of: bands/frequencies supported by the communication device (not in reference, claim only requires “at least one” of the limitations); a capability of the communication device for communicating simultaneously via the eNB and the separate WLAN access point; a capability of the communication device for IFOM; and a capability of the communication device for MAPCON.  One would have been motivated to do so to determine whether or not UE can route traffic simultaneously over multiple radio access interfaces.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0328193 to Horn et al in view of U.S. Publication No. 2014/0133298 to Han et al in view of U.S. Publication No. 2014/0079022 to Wang et al in view of U.S. Publication No. 20080117811 to Seo et al, and in further view of U.S. Publication No. 2016/0007276 to Forssell.
wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled using at least one IE included in at least one signalling message sent to the eNB.
Forssell discloses in Figures 1, 2, 5, 6 that an UE sends to a RAN eNB a message comprising an IE indicating whether or not the UE supports another radio access technology such as Wi-Fi.  If UE supports Wi-Fi, UE can support traffic steering between the RAN eNB and a Wi-Fi eNB.  In response to UE being able to support Wi-Fi, the RAN eNB provides traffic steering for UE between the RAN eNB to the Wi-Fi eNB.  As shown in Figure 10, this can be performed as part an of attachment procedure of UE to RAN eNB.  Refer to Sections 0048-0079, 0084, 0116.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to control the transceiver to provide the indication of whether the communication device is enabled using at least one IE included in at least one signalling message sent to the eNB.  One would have been motivated to do so to use IEs to inform a base station of other networks that the UE can support. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20100323662 to Dahlen et al disclose in Figures 1-13 a traffic steering/handover method wherein a first RAN node sends a message to a second RAN node to inform the second RAN node of the restricted access cell of the first RAN node, and when restricted status of the one cell has changed, the first RAN node sends the global message to the second RAN node to inform the second RAN node of the change in the restricted status of the one cell, thereby ensuring steering handovers to appropriate cells.  Refer to Sections 0003-0011 and 0033-0049.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
May 18, 2021